Title: [Diary entry: 28 October 1770]
From: Washington, George
To: 

Sunday 28th. Left our Incampment about 7 Oclock. Two Miles below, a sml. run comes in on the East side thro a piece of Land that has a very good appearance, the Bottom beginning above our Incampment, & continuing in appearance wide for 4 Miles down, to a place where there comes in a smal Run & to the Hills. And to where we found Kiashuta and his Hunting Party Incampd. Here we were under a necessity of paying our Compliments, As this person was one of the Six Nation Chiefs, & the head of them upon this River. In the Person of Kiashuta I found an old acquaintance. He being one of the Indians that went with me to the French in 1753. He expressd a satisfaction in seeing me and treated us with great kindness, giving us a Quarter of very fine Buffalo. He insisted upon our spending that Night with him, and in order to retard us as little as possible movd his Camp down the River about 3 Miles just below the Mouth of a Creek the name of which I could not learn (it not being large). At this place we all Incampd. After much Councelling the overnight they all came to my fire the next Morning, with great formality; when Kiashuta rehearsing what had passd between me & the Sachems at Colo. Croghan’s, thankd me for saying that Peace & friendship was the wish of the People of Virginia (with them) & for recommending it to the Traders to deal with them upon a fair & equitable footing; and then again expressd their desire of having a Trade opend with Virginia, & that the Governor thereof might not only be made acquainted therewith, but of their friendly disposition towards the white People. This I promisd to do.